Name: Council Regulation (EEC) No 932/82 of 22 April 1982 extending for the second time the 1981/82 marketing year for the sheepmeat and goatmeat sectorsn
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 82 Official Journal of the European Communities No L 111 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 932/82 of 22 April 1982 extending for the second time the 1981/82 marketing year for the sheepmeat and goatmeat sectors HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The 1981 /82 marketing year for sheepmeat and goat ­ meat shall end on 2 May 1982 and the 1982/83 marketing year shall commence on 3 May 1982. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 3 (3) and (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 790/82 (3) extended the 1981 /82 marketing year for the sheepmeat and goat ­ meat sectors until 25 April 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for sheepmeat and goat ­ meat until 2 May 1982 and to fix seasonally adjusted basic prices, intervention prices and derived interven ­ tion prices in respect of the corresponding period, The seasonally adjusted basic prices, intervention prices and derived intervention prices for the period from 26 April to 2 May 1982 shall be those laid down in the Annex hereto. Article 3 This Regulation shall enter into force on 26 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 183, 16 . 7. 1980, p . 1 . O OJ No L 90, 4. 4 . 1981 , p . 26. O OJ No L 91 , 5 . 4. 1982, p . 1 . No L 111 /2 Official Journal of the European Communities 24. 4. 82 ANNEX Week beginning Week No Basic price Intervention price(ECU/ 1 00 kg) Derived intervention price (ECU/100 kg) 26 April 1982 4 408-00 346-80 329-80